


Exhibit 10.6


Execution Version


Loan Number: 1009394


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 24, 2013, by and among PREIT ASSOCIATES, L.P., a Delaware limited
partnership (“PREIT”), PREIT-RUBIN, INC., a Pennsylvania corporation
(“PREIT-RUBIN”; together with PREIT, each individually, a “Borrower” and
collectively, the “Borrower”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (the “Parent”), each of the LENDERS (as defined
below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Administrative Agent”).


WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their assignees pursuant to Section 11.6.(b)
(the “Lenders”), and the Administrative Agent have entered into that certain
Credit Agreement dated as of April 17, 2013 (as amended and in effect
immediately prior to the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.


Section 2.    Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)    The Credit Agreement is amended by restating the last sentence in the
definition of “Guaranty”, “Guaranteed” or to “Guarantee” in its entirety as
follows:


As the context requires, “Guaranty” shall also mean the guaranty executed and
delivered pursuant to Section 5.1. or Section 7.15.(a)(ii) and substantially in
the form of Exhibit B.


(b)    The Credit Agreement is further amended by restating the following
definitions contained in Section 1.1. thereof in their entirety as follows:


“Applicable Margin” means:


(a) Prior to the Investment Grade Rating Date, the Applicable Margin shall be
determined pursuant to this clause (a) from time to time based on the percentage
rate set forth in the table below corresponding to the level (each, a “Level”)
in which the ratio of Total Liabilities to Gross Asset Value as determined from
time to time in accordance with Section 8.1.(b) in effect at such time falls:
    

LEGAL02/34540326v6

--------------------------------------------------------------------------------






Level
Ratio of Total Liabilities to Gross Asset Value
Applicable Margin
1
Less than 0.450 to 1.00
1.50%
2
Equal to or greater than 0.450 to 1.00 but less than 0.500 to 1.00
1.70%
3
Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00
1.85%
4
Equal to or greater than 0.550
2.05%



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Liabilities to Gross Asset Value as set
forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to
Section 7.1.(a)(iii), the Applicable Margin shall equal the percentage
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the First Amendment Effective
Date through but excluding the date on which the Administrative Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
be determined based on Level 2. Thereafter, until the Investment Grade Rating
Date, such Applicable Margin shall be adjusted from time to time as set forth in
this clause (a).


(b)    On, and at all times after, the Investment Grade Rating Date, the
Applicable Margin shall be determined pursuant to this clause (b) based on the
percentage rate set forth in the table below corresponding to the Level in which
the Parent’s Credit Rating falls. During any period that the Parent has received
Credit Ratings from each of S&P, Fitch and Moody’s that are not equivalent and
the difference between the highest and lowest of such Credit Ratings is (i) one
Level, then the Applicable Margin shall be determined based on the highest of
such Credit Ratings or (ii) two or more Levels, then the Applicable Margin shall
be determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Level, in which case the Applicable Margin shall be
determined based on the second highest Credit Rating). During any period that
the Parent has received only two Credit Ratings from any of S&P, Fitch and
Moody’s that are not equivalent and the difference between such Credit Ratings
is (x) one Level, then the Applicable Margin shall be determined based on the
higher of such Credit Ratings or (y) two or more Levels, then the Applicable
Margin shall be determined based on the average of both such Credit Ratings
(unless the average is not a recognized Level, in which case the Applicable
Margin shall be determined based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period that the Parent
has only received a Credit Rating from Moody’s or S&P, then the Applicable
Margin shall be based upon such Credit Rating. During any period after the
Investment Grade Rating Date that the Parent has (A) not received a Credit
Rating from any Rating Agency or (B) only received a Credit Rating from a Rating
Agency that is neither S&P nor Moody’s, then the Applicable Margin shall be
determined based on Level 4 in the table below. Any change in the Parent’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
such change.



- 2 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------






Level
Credit Rating (S&P/Fitch/Moody’s)
Applicable Margin
1
BBB+/Baa1 or better
1.00%
2
BBB/Baa2
1.10%
3
BBB-/Baa3
1.30%
4
Lower than BBB-/Baa3 or not rated
1.70%



(c)    The provisions of this definition shall be subject to Section 2.4.(c).


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Day
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Material Subsidiary” means a Subsidiary (other than any Borrower) to which more
than $25,000,000 of Gross Asset Value is directly or indirectly attributable.


“Unencumbered Property” means (a) each Property described on Schedule 1.1.(B)
and (b) any Property not listed on Schedule 1.1.(B) which satisfies all of the
following requirements: (i) such Property is fully developed for use
substantially as a retail property or other use acceptable to the Administrative
Agent; (ii) the Borrower or a Wholly Owned Subsidiary has either a fee simple
interest or a leasehold estate under a Ground Lease, in such Property, which
interest is held entirely by the Borrower or such Wholly Owned



- 3 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




Subsidiary, as applicable; (iii) such Property is located in a State of the
United States of America or in the District of Columbia; (iv) regardless of
whether such Property is owned or leased under a Ground Lease by the Borrower or
a Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions: (A) without the need to obtain the
consent of any Person (or in the case of a Property leased under a Ground Lease,
with the consent of the lessor not to be unreasonably withheld), to create Liens
on the interest of the Borrower or applicable Subsidiary in such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(B) if such Property is owned in fee simple, to sell, transfer or otherwise
dispose of such interest in such Property without the need to obtain the consent
of any Person, or if such Property is leased under a Ground Lease, to sell,
transfer or otherwise dispose of such interest in such Property pursuant to
terms and conditions of such Ground Lease providing for reasonable
transferability as required under the definition of “Ground Lease” or pursuant
to terms and conditions otherwise approved by the Administrative Agent;
(v) neither such Property, nor if such Property is owned by a Subsidiary, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary, is
subject to (A) any Lien other than Permitted Liens (but not Permitted Liens of
the type described in clause (f) of the definition of such term unless the
aggregate amount of all such Permitted Liens then encumbering any of the
Unencumbered Properties does not exceed $25,000,000) or (B) any Negative Pledge
other than Negative Pledges permitted under Sections 8.3.(b)(ii), (iii), (iv)
and (v); (vi) such Property is not a Project Under Development (other than a
Project Under Development where not more than 25.0% (or 33.0% in the case of the
Gallery) of the applicable gross leasable area of the Property is undergoing
redevelopment and/or expansion); and (vii) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property. Notwithstanding
anything to the contrary in this definition, if a Property listed on
Schedule 1.1.(B) at any time after the Effective Date fails to satisfy any
requirements in clause (c) of this definition (other than those, if any, it
failed to satisfy on the Effective Date), such Property shall no longer be an
Unencumbered Property until such time as it satisfies at least all of the
requirements in such clause (c) that it satisfied on the Effective Date.


(c)    The Credit Agreement is further amended by adding the following
definitions to Section 1.1. thereof in the appropriate alphabetical location.


“Adjusted Gross Asset Value” means Gross Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.



- 4 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------






“Applicable Facility Fee” means, at all times after the Investment Grade Rating
Date, the percentage set forth in the table below corresponding to the Level at
which the “Applicable Margin” is determined in accordance with the definition
thereof:


Level
Facility Fee
1
0.150%
2
0.200%
3
0.300%
4
0.350%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.4.(c).


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G, as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“First Amendment Effective Date” means December 24, 2013.


“Fitch” means Fitch Ratings, Inc.


“Five-Year Term Loan Agreement” means that certain Five -Year Term Loan
Agreement to be entered in on or about January 8, 2014 by and among PREIT,
PREIT-RUBIN, the Parent, the financial institutions party thereto as “Lenders”,
Wells Fargo, as Administrative Agent, and the other parties thereto. All
references herein to the “Five-Year Term Loan Agreement” shall have no effect or
meaning unless and until the Five-Year Term Loan Agreement has become effective.


“Guarantor Requirement Change Date” has the meaning given that term in
Section 7.15.(a)(i).


“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
S&P, Fitch or Moody’s, respectively (or the equivalent or higher of any such
rating by another Rating Agency).


“Investment Grade Rating Date” means, at any time after the Parent has received
an Investment Grade Rating from Moody’s or S&P, the date specified by the Parent
in a written notice to the Administrative Agent as the date on which the Parent
irrevocably elects to have the Applicable Margin based on the Parent’s Credit
Rating and to have the facility fee set forth in Section 3.5.(b)(ii) become
effective.


“Rating Agency” means S&P, Moody’s, Fitch or another rating agency approved by
the Requisite Lenders.



- 5 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------






“Seven-Year Term Loan Agreement” means that certain Seven-Year Term Loan
Agreement to be entered in on or about January 8, 2014 by and among PREIT,
PREIT-RUBIN, the Parent, the financial institutions party thereto as “Lenders”,
Wells Fargo, as Administrative Agent, and the other parties thereto. All
references herein to the “Seven-Year Term Loan Agreement” shall have no effect
or meaning unless and until the Seven-Year Term Loan Agreement has become
effective.


“Significant Subsidiary” means any Subsidiary (other than any Borrower) to which
more than 2.5% of Adjusted Gross Asset Value is attributable on an individual
basis.


(d)    The Credit Agreement is further amended by restating Section 2.1.(c)
thereof in its entirety as follows


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Loan Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall deposit an amount equal to the Revolving Loan to be made by such
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
of such proposed borrowing. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
to an account specified in the Disbursement Instruction Agreement, not later
than 2:00 p.m. Central time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


(e)    The Credit Agreement is further amended by restating Section 2.18.
thereof in its entirety as follows:


Section 2.18. Funds Transfer Disbursements.


The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders pursuant to the Loan Documents as requested by
an authorized representative of PREIT to any of the accounts designated in the
Disbursement Instruction Agreement.


(f)    The Credit Agreement is further amended by restating Section 3.5.(b)
thereof in its entirety as follows:


(b)    Facility Fees. During the period from the First Amendment Effective Date
to but excluding the Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders:


(i) at all times prior to the Investment Grade Rating Date, an unused facility
fee equal to the sum of the daily amount by which the aggregate amount of the
Commitments exceeds the aggregate outstanding principal balance of Revolving
Loans and Letter of Credit Liabilities multiplied by a per annum rate equal to
0.30%. Such fee shall be computed on a daily basis and payable



- 6 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Termination Date or any earlier
date of termination of the Commitments or reduction of the Commitments to zero.


(ii) at all times on and after the Investment Grade Rating Date, a commitment
fee equal to the daily aggregate amount of the Commitments (whether or not
utilized) multiplied by a per annum rate equal to the Applicable Facility Fee.
Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Termination Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.


(g)    The Credit Agreement is further amended by restating Section 7.1.(a)(iv)
thereof in its entirety as follows:


(iv)    Pricing Certificate. Prior to the Investment Grade Rating Date, at the
time the financial statements are furnished pursuant to subsections (a)(i) and
(a)(ii) above, a certificate in the form of Exhibit L setting forth at the end
of such quarterly accounting period or fiscal year, as the case may be, (A) the
calculations required to establish the ratio of Total Liabilities to Gross Asset
Value and (B) stating the corresponding Level of Applicable Margin with respect
to such ratio.



    (h)    The Credit Agreement is further amended by adding the following new
clause (xxii) after clause (xxi) of Section 7.1.(a) thereof and renumbering
clause (xxii) in such Section as clause (xxiii):


(xxii)    Credit Rating. At all times after the Investment Grade Rating Date,
promptly upon any change in the Parent’s Credit Rating from any Rating Agency, a
certificate of a Responsible Officer of the Parent stating that such Credit
Rating has changed and the new Credit Rating that is in effect.


(i)    The Credit Agreement is further amended by restating Section 7.15.
thereof in its entirety as follows:


Section 7.15. Guarantors; Release of Guarantors.


(a)    Generally.


(i)    Subject to subsection (d) below, at all times prior to the Parent
providing written notice to the Administrative Agent that the Parent has
received an Investment Grade Rating from at least (A) S&P and Moody’s or (B) S&P
or Moody’s and any other Rating Agency (the date of the Administrative Agent’s
receipt of such notice, the “Guarantor Requirement Change Date”), the Parent
shall cause (1) each Significant Subsidiary (other than an Excluded Subsidiary),



- 7 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




(2) each Subsidiary that owns or leases an Unencumbered Property and (3) each
Subsidiary (other than a Borrower) that owns, directly or indirectly, a
Subsidiary described in the immediately preceding clause (2), in each case, that
is not already a Guarantor to execute and deliver to the Administrative Agent an
Accession Agreement to the Guaranty, together with the other items required to
be delivered under the immediately following subsection (c).


(ii)    Subject to subsection (d) below, on and at all times after the Guarantor
Requirement Change Date, the Parent shall cause any Subsidiary (other than an
Excluded Subsidiary) that is not already a Guarantor and to which any of the
following conditions applies to execute and deliver to the Administrative Agent
an Accession Agreement to the Guaranty (or if the Guaranty has previously been
terminated because all Guarantors party to it have been released pursuant to
subsection (d) below, a Guaranty), together with the other items required to be
delivered under the immediately following subsection (c):


(A)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of a Borrower or any other Subsidiary of a Borrower (other than
Indebtedness under Guarantees which are solely Guarantees of performance and not
of payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions); or


(B)    (1) such Subsidiary owns any Unencumbered Property and (2) such
Subsidiary, or any other Subsidiary that directly or indirectly owns any Equity
Interests in such Subsidiary, has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness.


Any such Accession Agreement (or Guaranty, as applicable) and the other items
required under such subsection (b) must be delivered to the Administrative Agent
no later than 45 days following the last day of the Parent’s fiscal quarter
during which any of the above conditions first applies to a Subsidiary;
provided, however, prior to the Guarantor Requirement Change Date, the NOI of a
Property owned by a Subsidiary that is not already a Guarantor shall not be
included in any calculation of Unencumbered NOI or Unencumbered Debt Yield
unless and until such Subsidiary executes and delivers to the Administrative
Agent an Accession Agreement (or Guaranty, as applicable) and the other items
required to be delivered under the immediately following subsection (c).


(b)    Other Guarantors. The Parent may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement to the
Guaranty, together with the other items required to be delivered under the
immediately following subsection (c).


(c)    Required Deliveries. Each Accession Agreement (or Guaranty, as
applicable) delivered by a Subsidiary required to become a Guarantor under the
immediately preceding subsection (a) (each, a “New Guarantor”) shall be
accompanied by (i) the items that would have been delivered under
Sections 5.1.(a)(iv) through (ix)



- 8 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




and (xiv) if such New Guarantor had been a Guarantor on the Agreement Date; (ii)
if such New Guarantor is not a Wholly Owned Subsidiary, a written
acknowledgement of all Persons (other than Loan Parties) holding Equity
Interests in such New Guarantor, pursuant to which such Persons acknowledge and
consent to the Guaranty made by such New Guarantor and (iii) such other
documents and instruments as the Administrative Agent may reasonably request.


(d)    Release of Certain Guarantors. The Borrower may request in writing that
the Administrative Agent release a Guarantor from the Guaranty if (i) such
Guarantor is not, or immediately upon its release will not be, required to be a
party to the Guaranty under the immediately preceding subsection (a) because of
events or transactions not otherwise prohibited under any of the Loan Documents,
(ii) no Event of Default shall then be in existence or would occur as a result
of such release and (iii) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such request
and after giving effect to such release with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. Together with any such request, the
Borrower shall deliver to the Administrative Agent a certificate signed by the
chief financial officer of the Parent certifying that the conditions set forth
in immediately preceding clauses (i), (ii) and (iii) will be true and correct
upon the release of such Guarantor. No later than 10 Business Days (or such
shorter period as may be agreed to in writing by the Administrative Agent in its
sole discretion) following the Administrative Agent’s receipt of such written
request and the related certificate, and so long as the conditions set forth in
immediately preceding clauses (i), (ii) and (iii) will be true and correct, the
release shall be effective and Administrative Agent shall execute and deliver,
at the sole cost and expense of the Borrower, such documents as the Borrower may
reasonably request to evidence such release. For the avoidance of doubt, this
subsection (d) shall also apply to any request by the Borrower to release any
Guarantor on or about the Guarantor Requirement Change Date.


(j)    The Credit Agreement is further amended by restating Section 7.16.
thereof in its entirety as follows:


Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.
    
PREIT-RUBIN may request in writing that the Administrative Agent release it as a
Borrower (but not as a Guarantor unless otherwise permitted by
Section 7.15.(d)), so long as (a) the Parent delivers a certificate signed by
the chief financial officer of the Parent certifying that no Event of Default
then exists or would occur as a result of such release and (b) effective upon
its release as a Borrower, PREIT-RUBIN will be released as a “Borrower” under
the Five-Year Term Loan Agreement and the Seven-Year Term Loan Agreement. No
later than 5 Business Days following the Administrative Agent’s receipt of such
written request and the related certificate, and so long as the conditions set
forth above will be satisfied, the release shall be effective and the
Administrative



- 9 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




Agent shall execute and deliver, at the sole cost and expense of the Borrower,
such documents as the Borrower may reasonably request to evidence such release.
Upon the effectiveness of such release, the defined term “Borrower” as used in
the Loan Documents shall mean PREIT and the Parent and their respective
successors and permitted assigns.


(k)    The Credit Agreement is further amended by restating Section 8.3.(b)
thereof in its entirety as follows:


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, any other
Borrower, such other Loan Party or such other Subsidiary, as applicable, may
create, incur, assume, or permit or suffer to exist under this Agreement,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness, (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale, (iii) the Five-Year Term Loan Agreement, (iv) the
Seven-Year Term Loan Agreement or (v) any other agreement that evidences
Unsecured Indebtedness which contains restrictions on encumbering assets that
are not more restrictive than those restrictions contained in the Loan
Documents.


(l)    The Credit Agreement is further amended by restating Section 8.4. thereof
in its entirety as follows:


The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any other Loan Party or other Subsidiary (other than an
Excluded Subsidiary) to create or otherwise cause or suffer to exist or become
effective, any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to: (i) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or such Subsidiary of the Borrower; (ii) pay any Indebtedness owed to
the Borrower or any Subsidiary; (iii) make loans or advances to the Borrower or
any Subsidiary; or (iv) transfer any of its property or assets to the Borrower
or any Subsidiary; provided, however that the Borrower or any such Subsidiary
may have provision for preferred, priority or guaranteed payments to a
co-venturer in a joint venture of such Subsidiary. Notwithstanding anything to
the contrary in the foregoing sentence, the restrictions in (x) this Section
shall not apply to any provision of any Guaranty entered into by the Parent, any
other Borrower, any other Loan Party or any other Subsidiary to Guarantee the
obligations and liabilities of any Subsidiary, which provision subordinates any
rights of the Parent, any other Borrower, any other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of the
obligations and liabilities that are Guaranteed pursuant to the terms of such
Guaranty, (y) clauses (i) and (iv) of this Section shall not apply to any
applicable prohibitions contained in an agreement evidencing any Secured
Indebtedness of a Borrower or a Guarantor and (z) this Section shall not apply
to any applicable prohibitions contained in (1) any Loan Document, (2) the
Five-Year Term Loan



- 10 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




Agreement, (3) the Seven-Year Term Loan Agreement or (4) any other agreement
that evidences Unsecured Indebtedness which contains prohibitions on the actions
described above that are not more restrictive than those prohibitions contained
in the Loan Documents.


(m)    The Credit Agreement is further amended by adding the following new
Section 8.12. at the end of Article VIII thereof:


Section 8.12. Total Assets Owned by Borrower and Guarantors.


Prior to the Guarantor Requirement Change Date, the Borrower shall not permit
the amount of Gross Asset Value attributable to assets directly owned by the
Borrower and the Guarantors to be less than 95% of Adjusted Gross Asset Value at
any time.


(n)    The Credit Agreement is further amended by adding the following new
clauses (iv) and (v) to the end of Section 9.1.(d) thereof and changing the
period at the end of clause (iii) of such Section to “; or”:


(iv)    An Event of Default under and as defined in the Five-Year Term Loan
Agreement shall occur; or


(v)    An Event of Default under and as defined in the Seven-Year Term Loan
Agreement shall occur.


(o)    The Credit Agreement is further amended by restating Section 9.1.(e)
thereof in its entirety as follows:


(e)    Voluntary Bankruptcy Proceeding. Any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that are then subject to a bankruptcy proceeding
or other proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $25,000,000 of Gross Asset
Value) shall: (i) commence a voluntary case under the Bankruptcy Code of 1978,
as amended or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors



- 11 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.


(p)    The Credit Agreement is further amended by restating Section 9.1.(f)
thereof in its entirety as follows:


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any Material Subsidiary, any Subsidiary that
owns or leases an Unencumbered Property or any other Subsidiary (other than an
Excluded Subsidiary) that does not own or lease an Unencumbered Property (other
than any such Subsidiary that, together with all other Subsidiaries (other than
Excluded Subsidiaries) that do not own or lease any Unencumbered Property and
that are then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Gross Asset Value) in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978, as
amended or other federal bankruptcy laws (as now or hereafter in effect) or
under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(q)    The Credit Agreement is further amended by restating Section 9.1.(h)
thereof in its entirety as follows:


(h)    Judgment. A judgment or order for the payment of money shall be entered
against any Borrower, any Material Subsidiary, any Subsidiary that owns or
leases an Unencumbered Property or any other Subsidiary (other than an Excluded
Subsidiary) that does not own or lease an Unencumbered Property (other than any
such Subsidiary that, together with all other Subsidiaries (other than Excluded
Subsidiaries) that do not own or lease any Unencumbered Property and that have
judgments or orders for the payment of money entered against them, does not
account for more than $25,000,000 of Gross Asset Value) by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, bonded over, stayed or dismissed through appropriate
appellate proceedings (provided however, that if a bond has been issued in favor
of the claimant or other Person obtaining such judgment or order, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Administrative Agent pursuant to which the issuer of such bond waives any
Lien it may have on the assets of any such Person), and (ii) either (A) the
amount for which the insurer has denied liability exceeds, individually or
together with all other such judgments or orders entered against the Borrower,
the other Loan Parties and the other Subsidiaries, $25,000,000 (or $250,000,000
or more if the judgment or order for the payment of money directly relates to
Nonrecourse Indebtedness and is itself



- 12 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




nonrecourse) in amount or (B) could reasonably be expected to have a Material
Adverse Effect.


(r)    The Credit Agreement is further amended by restating Section 9.1.(i)
thereof in its entirety as follows:


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any Material Subsidiary,
any Subsidiary that owns or leases an Unencumbered Property or any other
Subsidiary (other than an Excluded Subsidiary) that does not own or lease an
Unencumbered Property (other than any such Subsidiary that, together with all
other Subsidiaries (other than Excluded Subsidiaries) that do not own or lease
any Unencumbered Property and that have a warrant, writ of attachment, execution
or similar process issued against any property of such Person, does not account
for more than $25,000,000 of Gross Asset Value), which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$25,000,000 (or $250,000,000 or more if the warrant, writ of attachment,
execution or similar process directly relates to Nonrecourse Indebtedness and is
itself nonrecourse) in amount and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 30 days;
provided however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ of attachment, execution or process,
the issuer of such bond shall have executed an agreement in form and substance
satisfactory to the Administrative Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement or subrogation to the Obligations
and waives any Lien it may have on the assets of any Borrower, any other Loan
Party or any other Subsidiary.


(s)    The Credit Agreement is further amended by deleting Schedule 1.1.(B)
attached thereto in its entirety and substituting in lieu thereof Schedule
1.1.(B) attached hereto.


(t)    The Credit Agreement is further amended by deleting Exhibit G attached
thereto in its entirety and substituting in lieu thereof Exhibit G attached
hereto and changing the reference to Exhibit G in the Table of Contents thereof
from “Form of Transfer Authorizer Designation” to “Form of Disbursement
Instruction Agreement”.


(u)    The Credit Agreement is further amended by changing the reference to
“Section 7.15.(c)” in each of Section 11.6.(d) and Section 11.7(b)(viii) thereof
to “Section 7.15.(d)”.


Section 3.    Conditions Precedent. The effectiveness of this Amendment and the
release of the Guarantors under Section 4 below is subject to receipt by the
Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Parent, the Administrative Agent and each of the Lenders;


(b)    a Guarantor Acknowledgement substantially in the form of Annex A attached
hereto, executed by each Guarantor;



- 13 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------








(c)    an opinion of counsel to the Borrower and the other Loan Parties
addressed to the Administrative Agent and the Lenders;


(d)    a Disbursement Instruction Agreement substantially in the form of
Exhibit G attached hereto executed by the Borrower effective as of the First
Amendment Effective Date; and


(e)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 4.    Guarantor Release. Upon the effectiveness of this Amendment as
provided in Section 3 above, the Administrative Agent and the Lenders agree that
each of the Guarantors set forth on Schedule I attached hereto shall be released
as a Guarantor under the Guaranty.


Section 5.    Representations. Each Borrower and the Parent represent and
warrant to the Administrative Agent and the Lenders that:


(a)    Authorization. The Parent and each Borrower has the right and power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
signatory of the Parent and each Borrower or a general partner of such Borrower,
as applicable, and both this Amendment and the Credit Agreement, as amended by
this Amendment, are legal, valid and binding obligations of the Parent and each
Borrower and are enforceable against such Persons in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency,
fraudulent conveyance and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or in
the Credit Agreement may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by the Parent and
each Borrower of this Amendment and the performance by the Parent and each
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii)  result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Administrative Agent for the benefit of
the Lenders.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof, nor will exist immediately after giving effect to this
Amendment.


Section 6.    Reaffirmation of Representations. The Parent and each Borrower
hereby repeats and reaffirms all representations and warranties made by the
Parent and the Borrower to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents to which



- 14 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




it is a party on and as of the date hereof with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.


Section 7.    Certain References. Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment. This Amendment is a Loan Document.
 
Section 8.    Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
(including the reasonable fees and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.


Section 9.    Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.


Section 11.    Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained in Section 2 hereof shall be deemed
to have prospective application only. The Credit Agreement is hereby ratified
and confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


[Signatures commence on next page]







- 15 -
LEGAL02/34540326v6                

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer




PREIT-RUBIN, INC.




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By: /s/ Andrew M. Ioannou
Name: Andrew M. Ioannou
Title: Senior Vice President, Capital Markets & Treasurer




























[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender




By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




U.S. BANK NATIONAL ASSOCIATION




By: /s/ Renee Lewis
Name: Renee Lewis
Title: Senior Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




BANK OF AMERICA, N.A.




By: /s/ Robert J. Esptein
Name: Robert J. Epstein
Title: Senior Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




CITIBANK, N.A.




By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




JPMORGAN CHASE BANK, N.A.




By: /s/ Elizabeth Johnson
Name: Elizabeth Johnson
Title: Authorized Officer
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




MANUFACTURERS AND TRADERS TRUST COMPANY




By: /s/ Michael Post
Name: Michael Post
Title: Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




PNC BANK, NATIONAL ASSOCIATION




By: /s/ Shari L. Reams-Henofer
Name: Shari L. Reams-Henofer
Title: Senior Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




UNION BANK, N.A.




By: /s/ Andrew Romanosky
Name: Andrew Romanosky
Title: Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ Michael J. Vergura, Jr.
Name: Michael J. Vergura, Jr.
Title: Vice President
































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------








[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




CITIZENS BANK OF PENNSYLVANIA




By: /s/ Charles J. Cooke Jr.
Name: Charles J. Cooke Jr.
Title: Senior Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ James Rolison
Name: James Rolison
Title: Managing Director




By: /s/ Perry Forman
Name: Perry Forman
Title: Director
































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------







2
LEGAL02/34062072v1

--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




SANTANDER BANK, N.A.
(F/K/A SOVEREIGN BANK, N.A.)




By: /s/ Stephen J. Schmid
Name: Stephen J. Schmid
Title: Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




SUSQUEHANNA BANK




By: /s/ Jared M. Cannon
Name: Jared M. Cannon
Title: Sr. Vice President
































































[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement
with PREIT Associates, L.P. et al.]




TD BANK, N.A.




By: /s/ William Hutchinson
Name: William Hutchinson
Title: Vice President








--------------------------------------------------------------------------------




ANNEX A


FORM OF GUARANTOR ACKNOWLEDGEMENT


THIS GUARANTOR ACKNOWLEDGEMENT dated as of December 24, 2013 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).


WHEREAS, PREIT Associates, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation (“PREIT-RUBIN”; together with
PREIT, each individually, a “Borrower” and collectively, the “Borrower”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the
“Parent”), the Lenders, the Administrative Agent and certain other parties have
entered into that certain Credit Agreement dated as of April 17, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
April 17, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
to enter into a First Amendment to Credit Agreement dated as of the date hereof
(the “Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.


THE GUARANTORS:


[GUARANTOR]




By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o PREIT Associates, L.P.
200 South Broad Street
Philadelphia, PA 19102
Attention: Andrew Ioannou
Telephone: (215) 875-0700
Telecopy: (215) 546-7311






--------------------------------------------------------------------------------




SCHEDULE I


Released Guarantors


1.
1150 Plymouth Associates, Inc.

2.
Beverage Two, LLC

3.
Capital City Beverage Enterprises, Inc.

4.
Echelon Beverage LLC

5.
Exton License, Inc.

6.
Moorestown Beverage I, LLC

7.
Moorestown Beverage II, LLC

8.
Plymouth License III LLC

9.
Plymouth License IV LLC

10.
PR Acquisition Sub LLC

11.
PR Advisors GP, LLC

12.
PR BOS GP, LLC

13.
PR BOS LP

14.
PR GC Inc.

15.
PR Gloucester LLC

16.
PR Holding Sub Limited Partnership

17.
PR Holding Sub LLC

18.
PR Lycoming Service Associates

19.
PR Outdoor, L.P.

20.
PR Outdoor, LLC

21.
PR Services Corporation

22.
PR Valley View Downs Limited Partnership

23.
PR Valley View Downs LLC

24.
PREIT Advisors, LLC

25.
PREIT Capital Advisors, LP

26.
PREIT CDE LLC

27.
PREIT Protective Trust 1

28.
PREIT Services, LLC

29.
PREIT TRS, Inc.













--------------------------------------------------------------------------------




SCHEDULE 1.1.(B)


Unencumbered Properties


1.
801 Market – Retail

2.
907 Market Street

3.
Crossroads Mall

4.
Exton Square Mall

5.
Gadsden Mall

6.
Jacksonville Mall

7.
Moorestown Mall

8.
Nittany Mall

9.
One Cherry Hill

10.
Palmer Park Mall

11.
Plaza at Magnolia

12.
Plymouth Meeting Mall

13.
South Mall

14.
The Gallery at Market East

15.
The Gallery at Market East II

16.
Uniontown Mall

17.
Voorhees Town Center

18.
Washington Crown Center

19.
Westgate Pad

20.
Wiregrass Commons



21.    






--------------------------------------------------------------------------------




EXHIBIT G


Form of Disbursement Instruction Agreement


[Attached]




--------------------------------------------------------------------------------




DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: PREIT Associates, L.P., PREIT-RUBIN, Inc. and Pennsylvania Real Estate
Investment Trust




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan Number 1009394 made pursuant to that certain Credit Agreement dated
as of April 17, 2013 by and among the Borrower, the Administrative Agent, the
Lenders party thereto and the other parties party thereto (as amended from time
to time, the “Credit Agreement”)




Effective Date: INSERT DATE




Check applicable box:



New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.2(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.






--------------------------------------------------------------------------------




Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:







--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




PREIT ASSOCIATES, L.P.


By:    Pennsylvania Real Estate Investment Trust,
its general partner




By:    
Name:    
Title:    




PREIT-RUBIN, INC.




By:    
Name:    
Title:    




PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    






--------------------------------------------------------------------------------




Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.






--------------------------------------------------------------------------------




If Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.








--------------------------------------------------------------------------------




SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT
TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)















